DETAILED ACTION
Allowable Subject Matter
Claims 1-12 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, and 7 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a device, method, or system, further comprising: the display is configured to display a second virtual image indicative of a first warning when the detector does not detect the stopping of the wearer in a predetermined time after detecting the movement of the wearer, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 2 and 7).  It is noted that the closest prior art, Sendai et al. (US Pub. 2016/0035351), hereinafter Sendai, shows a lens configured to form a virtual image of the image displayed by the display; an operable member configured to be operated by the wearer; a detector configured to detect a wearer’s state; a communication device configured to receive data and a program from an external device; and a memory configured to store the program, wherein the wearer’s state corresponds to a movement of or a stopping by the wearer, a function of the wearable device is modified by rewriting the program by the external device, the wearable device is configured to execute the function based on the program; the display is configured to display a first virtual image indicative of a work when the detector detects the stopping of the wearer after detecting the movement of the wearer.  However, Sendai fails to disclose or suggest the operable member causes a projection angle of the virtual image to change, a display position of the virtual image is adjusted by changing the projection angle using the operable member so that the virtual image is displayed at a position according to at least one of a shape or a size of a head of the wearer, the display is configured to display a second virtual image indicative of a first warning when the detector does not detect the stopping of the wearer in a predetermined time after detecting the movement of the wearer.
The remaining claims depend from one of the independent claims and are allowable accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613